First
of all, on behalf of the members of my delegation and
on my own behalf, I would like to congratulate you,
Sir, upon your election to the presidency of our
Assembly. Your election is a great tribute to both our
subregion in Central Africa and to your country, the
Gabonese Republic. It is also a sign of recognition of
your abilities as a statesman and a guarantee of our
work’s success. My thanks and my congratulations also
go to your predecessor and his team for their
dedication and the enthusiasm with which they did a
great deal of work — which was much appreciated by
all — in a particularly tense environment marked by
animated debates about the Iraqi crisis.
Finally, I would like to pay a particular well-
deserved tribute to the Secretary-General of our
Organization, our brother Kofi Annan, whose
commitment and unceasing efforts to establish lasting
peace and sustainable development in the world are
praiseworthy. He can count on Chad’s support for all of
the initiatives that he is still undertaking with courage
and tenacity, particularly in dealing with the problems
and conflicts in Africa, initiatives through which he is
thus contributing to restoring our Organization’s
credibility.
A year ago, when we addressed this Assembly
and reiterated our commitment to defend the great
causes of mankind, we took that opportunity to
condemn terrorism and all forms of blind violence and
intolerance that could lead our world astray. We
recalled at the time that our States needed to apply the
United Nations Charter in reacting to terrorist acts —
or acts considered as terrorist — that constitute a threat
to international peace and security. We reiterate those
appeals, and call again on the sense of responsibility of
our States to act together to curb by all possible means
the major scourges that are such a dangerous threat to
all mankind, physically as well as socio-economically.
5

With respect to combating terrorism, the
Government of Chad, for its part, is actively
cooperating with the appropriate institutions of the
United Nations, under Security Council resolution
1373 (2001), in order to strengthen its national
capacity to prevent and combat this scourge.
The past year for Chad, as for many African
countries, was a year of serious concerns regarding the
armed conflicts raging everywhere — conflicts that
took peaceful populations hostage, destabilized our
States and continued to jeopardize the joint efforts
being made to establish democratic institutions and
promote socio-economic progress.
Let us say, however, that the accomplishments
under the agenda that led to the re-election of the
President of Chad, His Excellency Idriss Deby, for a
second term are progressing at a reasonable rate in
spite of various difficulties. This agenda, which is
perfectly in line with the Millennium Development
Goals, seeks to create, through good governance,
conditions that are conducive to the strengthening of
peace and stability in the country so that we can
promote education and health for all social strata,
employment — particularly for the youth and
women — and true synergy among the different forces
and competencies arising from the various national
entities. This must be done so that we can do an
effective job in combating poverty and the great
pandemics, such as HIV/AIDS and malaria. I recall
here that this agenda, in which the fight against
illiteracy and ignorance is written in capital letters, is
based on the most important principles: peace, security
and justice. Without these, it will not be possible to
build a society in which universal values such as
democracy and the respect for human rights are
ensured.
In addition, the task of adapting our legislation to
national and international realities was imposed on our
national representation meeting, which made a
commitment on 26 May 2004, to a procedure aimed at
amending some provisions of the Fundamental Law
adopted by referendum on 31 March 1996. This
procedure, which will harmonize the Constitution with
the requirements of democracy and fundamental
freedoms, is in keeping with the final provisions of the
Constitution, which itself authorizes the revision.
In this context of globalizing economies, in
which the rules of the game are constantly being
subverted, in particular by the practice of the largest
States of subsidizing their own agricultural products to
the detriment of the poorer countries, all efforts to
resolve these developmental problems have been
inconclusive. Even a strict application by our States of
structural adjustment measures is still seriously
threatened by the double weight of foreign debt and the
complexity of social problems. Those issues make it
practically impossible to take action to stimulate
economic growth in the developing countries.
With the exception of oil resources, we are
witnessing an ongoing decline in export earnings due
to fluctuating commodity prices on international
markets, and losses, caused principally by the policy of
providing subsidies, continue to grow; yet States have
been slow to help the least developed countries by
meeting the commitments they made at successive
development conferences.
Here, let me speak of the cotton initiative, whose
purpose is to obtain compensation for harm caused by
subsidies that have been detrimental to the economies
of cotton-producing African countries. It is
increasingly urgent to ensure respect for the laws of
competition, which the States seen as the principal
initiators and defenders of free markets now seem to be
disregarding.
As if that were not enough, in addition to the
inherent difficulties of the international economic
environment, those very farmers are today confronting
a threat of an entirely different scope: the invasions of
locusts. This raises the spectre of famine throughout
the Sahelo-Saharan countries. Chad is in a natural
reproductive zone for locusts and is also considered a
corridor for locust swarm migration.
The situation is of even greater concern because,
in addition to the other difficulties, the areas exposed
to locust invasion are the ones that are protecting the
Sudanese refugees. Our countries have taken the
appropriate measures, thanks to the assistance of our
partners; we have thus been able to deal with the
progress of the first locust swarms. However, the threat
has not disappeared.
At the risk of having to manage a humanitarian
crisis that could result from the destruction of food
crops by the locusts, we must mobilize financial
resources and the necessary technical and logistical
means while we still have the time, in order to curb the
scourge. We thank the countries and international
6

organizations that have helped my country, and I take
this opportunity to reiterate my Government’s appeal to
the international community for vigorous action
against the threat of locusts. Responses to the appeal
will help us set up appropriate structures for preventive
action.
While speaking of natural disasters, I must
mention the consequences of tropical depressions that
are doing a great deal of damage and that have, in the
past few weeks, claimed thousands of victims among
the populations of the Caribbean islands. We express
our sympathy to those populations, and I would ask the
wealthy nations to provide the needed assistance to
help them recover from the disaster.
In addition to natural disasters, armed conflicts
too play a part in exacerbating the social crises from
which our people are suffering. In 2004, my country
and the United Nations have engaged in intensive
diplomatic activity related, inter alia, to the
humanitarian and security situation along the border
between Chad and the Sudan. That situation, which is
the result of a conflict between the rebels of Darfur,
and the central Government in Khartoum, is of serious
concern to my Government. The scope of the hostilities
and the violent excesses perpetrated against civilian
populations by the various parties to the conflict, have
provoked massive and continuous flows of Sudanese
refugees to the eastern and north-eastern regions of
Chad. That flow has consequences for our people and
for the environment, whose ecosystems were already in
a precarious state of fragility caused by the aridity of
the soil and the climate.
The President of the Republic of Chad quickly
understood the consequences of the conflict and made
a commitment to help our brothers in the Sudan find a
peaceful solution, by offering to mediate between the
parties. He personally initiated the inter-Sudanese
negotiations on the Darfur conflict, with the signature
of the Abeche Agreement on 3 September 2003. That
process was followed by the 8 April 2004 N’Djamena
agreement on a humanitarian ceasefire, and the
25 April agreement on a joint commission; these will
provide a framework for negotiations on a final and
comprehensive settlement of the conflict.
In other words, we could not remain indifferent to
the tragedy that the people in Darfur were
experiencing. It is our duty, more than any other
country, to help our brothers in the Sudan to reconcile.
We have spared no effort to help President Omer
Hassan A. Al-Bashir and his Government, while
respecting the sovereignty of their country, to resolve
the Darfur conflict.
Thus, we took the risk of exposing ourselves to
criticism from the rebel movements, which accused us
of favouritism, as well as the discontent of the Chadian
people related to the people of Darfur. This clearly
contradicts the widespread disinformation claiming
that the Government of Chad might have supported
some kind of rebellion against the legitimate
authorities of the Sudan, with which our country has
close ties of friendship and cooperation in all areas. We
will never stop fulfilling our mission to mediate
alongside the African Union to urge our Sudanese
brothers to renounce war once and for all and to
promote sincere dialogue in order to resolve the
conflict.
In spite of the recent uncertainties due to the
hardening of positions, we place our hope in the Abuja
talks under the auspices of His Excellency President
Olusegun Obasanjo of the Federal Republic of Nigeria,
current Chairman of the African Union. We believe
that the adoption of Security Council resolution 1564
(2004), whose full implementation by the Government
of the Sudan is expected in order to facilitate
conditions conducive to the return of populations to
their homes, will be followed by complementary
measures aimed at convincing the other parties to the
Darfur crisis to take a constructive approach at the
negotiating table. We hope that the international
community will be firm with all sides in order to
promote a successful conclusion of the process of a
political settlement of the Darfur crisis.
Throughout the terrible times the populations
along the border of Chad and the Sudan have endured,
international solidarity has been evident. I must
express the appreciation of the Government of the
Republic of Chad for the many forms of assistance we
have received from the international community, which
has allowed us to help the refugees.
I would also like to call upon States and
organizations represented here to convey to the
appropriate authorities in their countries and
organizations an appeal to continue or renew
humanitarian assistance to the refugees, whether from
southern Sudan or southern Central Africa, whom we
are sheltering in the south of our country.
7

I would also like to ask the international
community to help the populations of the host regions
not only to provide shelter for the refugees but also to
make possible the reconstruction of their
socioeconomic structures that have been affected by
the unexpected flow of refugees. The flow of refugees
and their prolonged stay in Chad would — if we are
not careful — have consequences which might be
dangerous to the security of my country.
Having agreed to abide by the international
commitments it has freely entered into, Chad is
receiving the refugees and looking out for their safety.
In the long term, the international support that my
country enjoys should focus on promoting the
voluntary return, within a short and reasonable time, of
refugees to their countries of origin. International
assistance to refugees must therefore be designed and
conducted so as not to perpetuate the presence of the
refugees in Chad.
While we are working together with the
international community to ease the pain of the
refugees on our soil, we say frankly that we can in no
way tolerate Chad being used as a base for subversive
actions, for acts of terrorism or for the conduct of
hostile or destabilizing actions against the institutions
of the refugees’ countries of origin. Thus, the
Government of Chad will act, with all the unambiguity
reflected in its current position, against refugees who
become involved in such activities.
The gravity of the humanitarian and security
situation born of the crisis that is raging in Darfur has
not deflected my country’s attention from other similar
concerns on the continent. We are following attentively
and with great interest the evolution of other conflicts
that are taking place in Africa and in other parts of the
world. We are pleased to see the efforts being made
within the African Union and the United Nations to
find lasting solutions; we are available to help as best
we can. Therefore, the Government of Chad has
decided to respond to the needs outlined by the
Department of Peacekeeping Operations by making
available to the United Nations a contingent of 150
qualified men.
On this solemn occasion, how could we fail to
recall the unjust and undemocratic situation that
characterizes the structures of our Organization? I
would like to say firmly that my country remains
committed to the common African position regarding
the restructuring of the United Nations, including the
enlargement and reform of the Security Council in
order to ensure equitable representation of all regions.
All the initiatives taken by Secretary-General Kofi
Annan regarding United Nations reform are much
appreciated by my country, which awaits with interest
the outcome of the deliberations under way. The
objective is the revitalization of the United Nations.
All suggestions should help us to improve the
performance of the principal organs and the
functioning of present and future funds and
programmes.
To that end, my country would expect account to
be taken of the concerns and viewpoints of Member
States and groups of States that have been reiterated on
many occasions in the Assembly. Chad awaits with
equal interest the outcome of the study on
globalization: the current characteristics and direction
of globalization by no means enable weaker or
transitional economies to benefit fully from the
opportunities it offers.
Another injustice should be pointed out. I must
draw the Assembly’s attention to the question of the
exclusion from our ranks of a large community of the
23 million men and women of the Republic of China
on Taiwan. Those men and women, who increasingly
are asserting themselves in international trade and are
generating wealth throughout the world, deserve to be
fully associated in decision-making on subjects and in
areas with an impact on their lives and those of all
humankind. The United Nations would have everything
to gain and nothing to lose with their active
participation in debates on the many topics of
international concern. Their contribution would
undoubtedly enrich the Assembly debates and would
help us build the operational capacity of our world
institutions, funds and programmes.
The distressing legacy of armed conflicts
includes buried caches of abandoned munitions and
unexploded ordnance and, in particular, anti-personnel
mines. Referring to the danger of landmines, the
Secretary-General has said that these abominable
weapons, buried by the millions, are not only waiting
silently to kill or maim innocent children and women,
but their presence — or even the threat of the presence
of one single landmine — can put a stop to crop
cultivation, deprive an entire village of its livelihood
and thus place one more obstacle along the difficult
path to reconstruction and development. Chad is
8

actively participating in the preparations for the Ottawa
Convention review conference soon to be held in
Nairobi and will continue to act to eliminate all of
these arms so as to attain the objective of an Earth
without mines.
I would like to take this opportunity to thank,
without exception, all the States and all the
intergovernmental and non-governmental institutions
that have helped us establish and implement our
humanitarian demining programmes. We ask them for
their continued generosity, and we ask them to extend
their assistance to survivors among the victims of
landmines, to help design and implement programmes
enabling these individuals to be reintegrated socially
and professionally. I appeal to all United Nations
Member States to join in this humanitarian undertaking
by acceding to the Ottawa Convention banning anti-
personnel landmines.